         ;~

,. ,. ,,, ·Ao 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                Page I of I



                                                   UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                                       V.                                             (For Offenses Committed On or After November I, 1987)


                                 Marcelino Diaz-Lopez                                                Case Number: 3:19-mj-23772

                                                                                                     Marc Xavier C
                                                                                                     Defendant's.Attorney


      REGISTRATION NO. 89045298                                                                                                                    SEP 13 2019
      THE DEFENDANT:
                                                                                                                                         CLERK US DISTRICT COURT
        [ZJ pleaded guilty to count(s) --:1:-'-of_C..:....:.om-'.2:p..:.:lai..:.:·n::::.t'--------------t~SO~U:::T=H=E::R:;;N;?sD;:;IS==TR~l~CT=O=F=CA=L::i:IF~O~R::':N:::1~_\
        D was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                            Nature of Offense                                                                               Count Number(s)
       8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                                                     1

        •     The defendant has been found not guilty on count(s)
                                                                                           -------------------
        •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:
                                              \,II'.
                                              l2.l1 TIME SERVED                                D _ _ _ _ _ _ _ _ _ days
                                              '
         [ZJ Assessment: $10 WAIVED                          [ZJ Fine: WAIVED
        IZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Friday, September 13, 2019
                                                                                                  Date of Imposition of Sentence

                          I /    ,/r   /4,/                                                                                              I'\
                         , /
                // /U , , t
                                ,. I

       Received ,, · ,..1, ·•.' ,.                                                                  /lr    • A,\
                                                                                                        i,vv ~ \
                                                                                                                    -
                                                                                                                        2\i
                                                                                                                          • \. .•
                                                                                                                                    _),'1      · ·
                                                                                                                                     . ...J ....,._,
                       DUSM
                                                                                                  HONORABLE RICHARD L. PUGLISI
                                                                                                  UNITED STATES MAGISTRATE JUDGE ·



       Clerk's Office Copy                                                                                                                              3:19-mj-23772
